Citation Nr: 0303229	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a back disorder, to 
include degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
February 1974 to February 1977 and an unverified period of 
service in the Navy from December 1980 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire (NH), that denied the 
veteran's claim of entitlement to service connection for a 
back disorder, to include degenerative disc disease of 
lumbosacral spine.  The veteran perfected his appeal in 
October 2001.


FINDING OF FACT

A back disorder, to include degenerative disc disease of 
lumbosacral spine, was not shown in service or within one 
year thereafter and is not shown to be related to any 
incident of service.


CONCLUSION OF LAW

A back disorder, to include degenerative disc disease of the 
lumbosacral spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that the veteran and his representative 
have received the degree of notice, which is contemplated by 
law.  Following receipt of the veteran's claim seeking 
entitlement to service connection for a back disorder, VA 
sent the veteran and his representative written notice 
regarding the type of information and evidence needed to 
substantiate his claim.  Specifically, in the January 2001 
letter, they were informed that a claim for service 
connection required (1) evidence of a current disability; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) evidence of treatment since discharge 
and/ or evidence of nexus or link between the in-service 
injury or disease and the current disability.  Moreover, in 
the letters dated in January 2001 and July 2001, they were 
also notified of what records VA would attempt to obtain on 
behalf of the veteran, what records the veteran should try to 
obtain, and that the veteran remained responsible for 
providing the evidence needed to support his claim.  In 
addition, by means of the discussions in the currently 
appealed September 2001 rating decision, the December 2001 
statement of the case, and the October 2002 supplemental 
statement of the case, they were notified of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf, the laws and regulations 
governing the veteran's claim, including the VCAA, and the 
reasons for the determination made regarding his claim.  For 
instance, in the statement of the case, they were informed of 
VA's duty to notify the veteran of information and evidence 
needed to support his claim, the legal criteria relating to 
service connection (including direct and secondary service 
connection, and chronicity and continuity of symptomatology), 
and they were provided with detailed reasons and bases for 
the adverse determination, explaining that the evidence then 
of record had failed to show that there was any relationship 
between the veteran's acute and transitory low back injuries 
in service and his currently diagnosed degenerative disc 
disease.  In a similar manner, they were specifically 
notified in the supplemental statement of the case that VA 
had reviewed the transcript of the veteran's personal hearing 
held before the DRO in June 2002, and that there was no 
change in the determination that service connection had not 
been established for degenerative disc disease.  Finally, the 
veteran and his representative were notified by a VA letter 
of January 2003 that the veteran's appeal had been certified 
to the Board and requested that any additional evidence in 
support of the veteran's claim be submitted to the Board.

The record also reflects that VA has met its duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim.  Specifically, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, including his available service medical records 
and VA treatment records.  In VA letters dated in January and 
July 2001, the veteran's assistance was requested in 
obtaining records from medical sources, which he had 
previously identified.  VA has obtained the veteran's private 
treatment records from Maine Neurosurgery, Scarborough, Maine 
(ME) (hereinafter, "Maine Neurosurgery"); Department of 
Radiology, Maine Medical Center, Portland, ME (hereinafter, 
"Maine Medical Center"); Dr. G.M.R., D.O., Family Medicine 
of Freyburg, Freyburg, ME (hereinafter, "Freyburg Family 
Medicine"); Dr. Y.K., M.D., The Memorial Hospital, North 
Conway, NH (hereinafter, "Memorial Hospital"); The Back 
Clinic, Center Conway, NH (hereinafter, "The Back Clinic"); 
and Eastern Maine Outpatient Center, Freyburg, ME 
(hereinafter, "EMOC").  In addition, VA has obtained a 
medical opinion regarding the claimed relationship between 
the veteran current back disorder and his period of service.  
Finally, on his Form 646 filed in January 2003, the veteran 
notified VA that he had no further argument to present in 
support of his claim.

For the reasons discussed above, the veteran has been advised 
of the evidence necessary to substantiate his claim, and he 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  Thus, the Board concludes that all 
relevant data have been obtained for determining the merits 
of the veteran's claim and that no reasonable possibility 
exists that any further development would aid in 
substantiating the claim.  Therefore, there is no further 
action necessary to comply with the provisions of the VCAA or 
its implementing regulations.  Accordingly, the veteran will 
not be prejudiced as a result of the Board deciding his 
claim.

II.  Service Connection

A review of the veteran's service medical records indicates 
that, on clinical evaluation at his Army enlistment physical 
examination dated in February 1974, his spine and other 
musculoskeletal systems were normal and the examiner found no 
other pertinent disqualifying defects.  The veteran reported 
a medical history at that time that included a statement that 
his health was good and also indicated no pertinent diagnosis 
or treatment for any recurrent back pain.  

The veteran first complained of back pain in the Army in 
November 1974 when he stated that he had been pushed into a 
bed on the morning of his examination and had felt increased 
symptoms of right lower back pain on use.  Objective 
examination of the veteran revealed, among other things, that 
he had full range of motion and could easily perform 
unilateral and bilateral straight leg-raising tests, and his 
right low back area was tender to palpation.  The examiner's 
assessment was muscle spasm, mild.  The veteran next 
complained of back pain in October 1976.  At that time, he 
provided a history of lower back pain for at least the 
previous 2 years.  Physical examination showed that the 
veteran could not walk on his heels and toes.  No impression 
was provided.  

Finally, the veteran's Army separation physical examination 
dated in January 1977 noted on clinical evaluation that the 
veteran's spine and other musculoskeletal systems were 
normal.  The veteran stated at that time that he was in good 
health and reported no history, diagnosis, or treatment for 
back problems.

The veteran's Navy enlistment physical examination dated in 
December 1980 noted that his spine and musculoskeletal 
systems were normal on clinical evaluation.  No significant 
or interval history was noted by the examiner.  The veteran 
reported no history, diagnosis, or treatment for recurrent 
back pain on the medical history report that accompanied this 
examination and stated, "I am in good health."  

While in the Navy, the veteran received periodic physical 
examinations owing to his status as an air traffic 
controller.  None of these examinations included any history, 
treatment, or diagnosis of degenerative disc disease.  The 
first of these examinations, the purpose of which was listed 
as "ATC [Air Traffic Controller] candidate," was 
accomplished in January 1981 and noted on clinical evaluation 
that the veteran's spine and other musculoskeletal systems 
were normal.  The veteran reported no pertinent history, 
diagnosis, or treatment for degenerative disc disease on the 
medical history that was taken at this examination.  
Subsequent flight physical examinations of the veteran 
accomplished in January 1982, February and August 1983, June 
1984, July 1985, and July 1986 all noted similarly on 
clinical evaluation that his spine and other musculoskeletal 
systems were normal and did not note any pertinent history, 
diagnosis, or treatment for degenerative disc disease.  The 
veteran's Navy reenlistment physical examination accomplished 
in November 1984 also was consistent with his previous 
physical examinations.  The veteran again reported that he 
was in good health on a subsequent annual flight physical 
examination in July 1985. 

It was noted on an "Emergency Care And Treatment (Medical 
Record)" report dated in November 1985 that the veteran had 
lost control of a dirt bike he had been riding and it had 
fallen on him and hit him in his left lower back.  He 
complained of pain in his left lower back and that he had 
twisted his back as he fell off of the bike.  Physical 
examination of the veteran's back revealed no masses, no 
discoloration, and no lesions.  There was a tender para-
spinal muscle in the left lumbar region.  Straight leg-
raising was negative, deep tendon reflexes were 2+ and 
symmetric, and there were no sensory or vascular deficits.  
The assessment included, among other things, lumbar strain.  

The veteran's Navy separation physical examination dated in 
September 1987 noted on clinical evaluation that his spine 
and other musculoskeletal systems were normal.  He also 
reported no pertinent history, diagnosis, or treatment for 
degenerative disc disease on the medical history that was 
taken at the time of this examination, and stated that he was 
in good health.

A review of records from The Back Clinic reveals that the 
veteran complained of a work-related injury to his lower back 
in October 1988.  The veteran stated that he had injured his 
back at work while pulling up docks and stairs from a canoe 
landing point at work.  The veteran reported that, at the 
time of his injury, he had had an immediate burning feeling 
in his lower back which had lasted a few seconds and later 
became constant and sharper, and had resulted in progressive 
loss of mobility.  The veteran complained that he was in 
constant pain, was uncomfortable in all positions, was able 
to stay in one position only for a short time, it hurt to 
change positions, and it was difficult to stand after 
sitting.  Physical examination revealed, among other things, 
that the veteran experienced pain at 10 degrees of flexion 
and 0 degrees of extension and a little pain to the left side 
when rotated to the right.  Straight leg-raising was positive 
for pain at 45 degrees.  The diagnoses were acute, traumatic 
disc protrusion, lumbar sciatica, and lumbar subluxation.  
The veteran continued to complain of lumbosacral pain on 
subsequent examination in October, and, on examination in 
November 1988, the veteran stated that he had experienced a 
severe exacerbation of his painful symptoms and had become 
bedridden.  Straight leg-raising was to 35 degrees on the 
right and 30 degrees on the left.  No assessment was 
provided.

A computerized tomography (CT) scan of the veteran's lumbar 
spine was obtained in October 1988 at Memorial Hospital.  It 
was noted that views of the disc spaces between discs L3-L4, 
L4-L5, and L5-S1 were obtained and that the osseous elements 
included in that study were intact without evidence of 
fracture or bone destruction.  Apophyseal joint alignment was 
quite good with significant neural arch defects depicted.  
The disc space at L3-L4 showed normal anatomical display, 
although there was some prominence of the annulus fibrosis 
which encroached somewhat upon the epidural space at L4-L5.  
This partially obliterated the descending sub-articular nerve 
roots exactly at the disc level.  At L5-S1, the annulus 
showed prominence as well, but without any indication of disc 
protrusion.  The impression was bulging annulus fibrosis in 
the epidural space at disc level L4-L5.

On examination at EMOC in November 1988, the veteran 
complained of recurrent back pain and provided a history of 4 
weeks' back pain after lifting a dock at work.  It was noted 
that the veteran had experienced some improvement in his 
symptoms before his back pain had returned.  Objective 
examination noted normal reflexes and sensory systems in the 
veteran's legs and that the tenderness he complained of was 
primarily in the right sacroiliac joint.  The assessment was 
shoulder dislocation.  

The veteran complained of another severe exacerbation of his 
symptoms on examination at The Back Clinic in December 1988, 
at which time the examiner noted that the veteran was unable 
to get off of the examination table without pushing off and 
putting weight on his hands instead of his legs.  On 
subsequent examination in April 1989, the veteran stated that 
his pain had never completely gone away since his last 
examination in December 1988, but that he had just given up 
coming back to The Back Clinic.  The veteran complained at 
that time that his back pain had worsened and radiated down 
to his left hip.  Physical examination of the veteran showed 
that, among other things, on rotation of the right side, 
flexion was limited to 35 degrees with pain and flexion was 
to 40 degrees on the left side.  

On examination at The Back Clinic in November 1989, the 
veteran again complained of increased back pain and an 
inability to sleep more than 2 hours at a time.  He provided 
a history of back pain experienced at work 2 weeks prior to 
this examination, back pain on getting out of a car 1 week 
earlier, and an emergency room visit the previous week where 
he was prescribed muscle relaxers and bed rest.  Among other 
things, physical examination of the veteran noted that his 
rotation was to 35 degrees with a complaint of sharp pain at 
that point and his extension was to 0 degrees.

On admission to the emergency room at Memorial Hospital in 
November 1991, the veteran complained of back pain and 
spasms.  His medical history included a previous episode of 
back pain 3 weeks before his emergency room admission, and he 
stated that his current episode of back pain felt like that 
episode.  Objective examination of the veteran revealed, 
among other things, that there was no sensory deficit in the 
veteran's legs, straight leg-raising revealed pain at 45 
degrees on the left leg and at 75 degrees on the right, and 
no distal motion deficits.  The veteran denied tingling on 
moving his extremities and also denied numbness down his 
legs.  The assessment was low back pain and chronic 
(degenerative) disc disease at L4-L5.

On examination at The Back Clinic on May 7, 1992, it was 
noted that the veteran had experienced back spasms for the 
previous 2 months.  Objective examination of the veteran at 
that time revealed marked psoas spasms with marked pelvic 
shift, normal neurological systems, and the assessment was 
shoulder dislocation with psoas spasm.  On examination dated 
May 11, 1992, it was noted that the veteran had been off of 
work for 3 days due to his back pain.  The veteran stated 
that he still experienced some spasm "but upon working for a 
while on the back we got him straightened out completely."  
Neurological systems were normal at that time, and the 
assessment was psoas spasm.  On examination in November 1992, 
the veteran complained of severe back spasms up in the back 
that made him twist.  Objective examination at that time 
showed definite pelvic shift to the left.  The examiner also 
noted, "Neurological was normal as far as I could tell," it 
was difficult for the veteran to move, and he was unable to 
get into a lying position.  The assessment was acute back 
spasm.

During his November 1994 examination at Freyburg Family 
Medicine, the veteran reported that he had injured his lower 
back that same month.  While throwing wood in to the back of 
a truck, the veteran had felt a sharp pain in his lower back.  
Objective examination by Dr. G.M.R. showed marked right 
pelvic shift, the veteran was unable to stand up easily, and 
the veteran's neurological systems were normal.  The 
assessment was shoulder dislocation, back spasm, and back 
pain.  

The veteran was examined subsequently at Family Medicine of 
Freyburg in January 1995, and in 1997 and 1998 for complaints 
of back pain.  The veteran stated that he had experienced 
back pain after working at his job for 18 hours in 1 day.  
Objective examination of the veteran on January 3, 1995, 
revealed marked left pelvic shift, and the assessment was 
back spasm.  At examination on January 18, 1995, the veteran 
complained of, among other things, lower back pain radiating 
down the back of his legs and an inability to get 
comfortable.  Objective examination demonstrated that the 
veteran's neurological systems were intact, his deep tendon 
reflexes were normal bilaterally, and there was positive 
evidence of shoulder dislocation and sacral torsion on the 
right.  The assessment was shoulder dislocation and sacral 
torsion.  The veteran again complained of back spasms on 
examination in July 1998, at which time the assessment was 
back spasm.  Finally, the veteran complained of worsening 
right leg pain radiating up to his knee on examination in 
August 1998, and the assessment was back pain.  

A review of the veteran's lumbar spine CT taken at Maine 
Medical Center in August 1998 noted that the indication (or 
complaint) was right leg pain.  The CT scan showed 
degenerative disc disease with disc space narrowing and end 
plate sclerosis at L3-4 and L4-5.  There was a far lateral 
disc herniation superimposed upon more generalized annular 
bulging that likely compromised the right L3 root at L3-4.  
More centrally, there was flattening of the ventral sac 
without definite central stenosis but a lateral recess 
stenosis was not excluded.  There were also mild bony 
proliferative changes involving the ventral aspect of the 
vertebral body without other areas of spondylosis (ankylosis 
of the vertebrae or degenerative lesion of the spine).  At 
L4-5, there was significant annular bulging that also 
deformed the ventral sac and probably created both the 
central and lateral recess narrowing.  No definite focal disc 
herniation was identified at that level, although there were 
degenerative changes noted involving the left L4-5 facet 
joint with narrowing.  At L5-S1, there was a left paracentral 
disc herniation that likely compromised the left S1 root, 
although this was on the side opposite the veteran's current 
symptoms.  There were mild proliferative changes involving 
the posterior aspect of the superior S1 vertebral body, but 
that did not appear to contribute to lateral recess 
narrowing.  The sagittal reformation revealed normal 
vertebral alignment as well as narrowing of the 
intervertebral disc between L3 and L5.  The impressions were, 
among other things, degenerative disc disease between L3 and 
L5 with generalized annular bulging and a far lateral disc 
herniation on the right at L3-4.  

Neurological evaluation of the veteran accomplished at Maine 
Neurosurgery in August 1998 revealed that the veteran's chief 
complaint was a ruptured disc.  The veteran's medical history 
noted that he had experienced pain in his right lower 
extremity for the previous 6 weeks, primarily in the hip and 
in the anterolateral thigh to the knee and down the anterior 
aspect to the leg.  The pain was quite severe initially, the 
veteran had great difficulty sleeping because of it and, 
although he continued to work for 3 weeks, he had stopped 
working because of the pain 3 weeks earlier.  The veteran's 
medical history also noted his previous CT scan of the 
lumbosacral spine taken in August 1998 that had demonstrated 
a far lateral herniated disc L3-4 on the right.  Past medical 
and social history noted no pertinent diagnosis or treatment 
for degenerative disc disease.  Physical examination revealed 
that the veteran's gait was normal, no back tenderness, 
flexion of the back to at least 45 degrees with ease, 
negative straight leg-raising and reverse straight leg-
raising.  Neurological examination revealed no weakness or 
atrophy particularly in the right thigh.  The veteran's deep 
tendon reflexes were 1+ at the right knee, 2+ at the left 
knee, and 2+ at the ankles bilaterally.  Sensory examination 
revealed no deficits.  The examiner noted that he had 
reviewed the August 1998 CT scan of the veteran's lumbosacral 
spine from Maine Medical Center, including the interpretation 
of a far lateral herniated disc at L3-4 on the right, and 
also noted that there was clearly an asymmetry which the 
examiner suspected was secondary to a disc herniation.  The 
examiner's impression was probable far lateral herniated disc 
L3-4 right.  

In a statement filed on the veteran's behalf by his service 
representative in November 2000, the veteran's representative 
stated that the back injury for which the veteran claimed 
service connection had occurred while the veteran was serving 
in the Army in 1974.  The representative stated further that 
a doctor's letter providing a medical nexus from service to 
the present would be provided to VA, along with a copy of the 
veteran's DD 214 showing his naval service.

On admission to the Emergency Department at the VA Outpatient 
Clinic, Manchester, NH (hereinafter, "VAOC Manchester"), on 
May 14, 2001, it was noted that the veteran's chief complaint 
was intermittent left hip pain radiating down his left leg to 
his calf.  The veteran stated that he only was able to 
tolerate the pain by lying, sitting, or standing for a 
maximum of 5 minutes before changing positions.  The veteran 
reported a medical history that included back problems for 
the previous 2 years, his previous MRI or CT scan which had 
found disc disease, and stated that his pain had gotten 
better after 2 or 3 months and he had had less severe flare-
ups of pain since that time.  Objective examination of the 
veteran revealed full flexion of both hips to his chest, 
straight leg-raising to 80 percent on the right with no pain, 
straight leg-raising on the left causing spasms down the left 
leg, and intact reflexes to 1+ bilaterally in the knees.  The 
assessment was left leg pain.  

The veteran returned to VAOC Manchester on May 22, 2001, 
complaining again of left leg pain which had returned after 2 
to 3 hours of manual shoveling and racking of wood chips at 
work.  The veteran stated that, after his pain had returned, 
he had stayed home for 3 days without any improvement.  The 
veteran also stated that the pain originated in his 
lumbosacral spine, radiated down his left leg to his left 
knee, was worse with walking after 5 minutes, and he had been 
unable to sleep owing to the pain.  He denied that his legs 
gave out on him and reported that he had had to stop 
exercising because the pain had hurt too much.  Objective 
examination of the veteran revealed, among other things, that 
he was able to ambulate with slight favoring to the left and 
leaning to the right, straight leg-raising on the right was 
within normal limits to 90 degrees with no pain, straight 
leg-raising on the left was to 30-40 degrees at which point 
pain radiated down the left leg, and reflexes were 2+ 
bilaterally.  X-rays were obtained of the veteran's 
lumbosacral spine.  The interpreting radiologist noted the 
veteran's clinical history of disc disease with 2 weeks' 
history of sciatic nerve radiculopathy.  X-rays revealed 
features of disc space narrowing at L3-4, L4-5, and L5-S1.  
The radiologist's impressions were multi-level disk disease 
and osteoarthrosis.  The examiner's assessment was sciatic 
radiculopathy.  

The veteran returned to VAOC Manchester on May 29, 2001, 
complaining of left lumbar pain with radiculopathy for the 
previous 20 days.  The veteran's medical history was noted, 
including his 2 previous admissions at VAOC Manchester and a 
history of lower back pain that, according to the veteran, 
had started while in service in 1974.  It was noted that the 
veteran had tried to return to work on several occasions 
after the most recent back pain had subsided, but had been 
unable to work for longer than a few days because of the 
intensity of the back pain.  It also was noted that the 
veteran was unable to sleep more than an hour, he felt tired, 
the pain was located at the left lower spine radiating down 
the posterior thigh and posterior leg to the plantar aspect 
of the left foot, the pain was worse when walking (10 out of 
10 on a pain scale), he was unable to walk more than 10 feet 
without excruciating leg pain, and the pain was reduced (7-8 
out of 10 on a pain scale) when the veteran sat in the same 
position and did not move.  The veteran also reported 
positive tingling in the ball of his foot, positive numbness 
in the plantar aspect of his foot, and denied weakness.  The 
veteran stated that exacerbation of his symptoms similar to 
his presenting complaint had occurred 1-2 times per year 
since the first episode (in service) and the last time he had 
experienced an exacerbation of his symptoms was 2 years 
earlier.  The veteran stated that, at that time, an MRI was 
done and surgery had been recommended, but he had refused it 
and, after 2 months, the pain had subsided.

Objective examination of the veteran at VAOC Manchester on 
May 29, 2001, revealed that the veteran was afebrile and, 
although he was sitting on his right hip, he could not find a 
comfortable position.  The veteran's lumbosacral spine was 
non-tender to palpation and there was decreased flexion and 
extension of the lumbar spine due to pain.  The veteran's 
strength was 5/5 bilaterally and there was positive straight 
leg-raising of the left leg to 30 degrees.  Deep tendon 
reflexes were +2 bilaterally on the knees, +2 on the right 
ankle, and +1 on the left ankle.  Sensation was decreased 
along the S1 distribution, pedial pulses were 2+ bilaterally, 
and the veteran's gait was steady with weight bearing more on 
the right leg.  No assessment was provided.

In November 2001, the veteran's claims folder was reviewed at 
the VA Medical Center, Manchester, NH, by a reviewing VA 
examiner who also provided a medical opinion concerning the 
veteran's currently diagnosed degenerative disc disease.  The 
examiner noted that he had not examined the veteran and that 
he had reviewed the veteran's entire claims folder, including 
the available service medical records from both his Army and 
Navy service and his private and VA treatment records.  The 
examiner noted the veteran's medical history, including the 
infrequent episodes of back pain that he had experienced 
while in the Army.  The examiner also noted that the 
veteran's frequent in-service examinations while he served in 
the Navy had not elicited any complaints of low back pain, 
with the exception of the November 1985 dirt bike incident 
(as noted above).  The examiner also noted the veteran's 
post-service work-related back injuries, beginning in 1988, 
and the veteran's continuing complaints of back pain post-
service.  The examiner stated that the diagnosis appeared to 
be multi-level degenerative disc disease of the lumbar spine.  
However, the examiner noted that there was no medical 
evidence to substantiate a claim that minor trauma, such as 
that reported by the veteran during service, had any lasting 
effects upon his spine even though he had experienced some 
pain at that time.  The examiner stated that the veteran's 
in-service back problems were short-lived and, since there 
had been no interval pain, this indicated that the veteran's 
spinal structures were intact.  A definitive post-service 
back injury in 1988 was followed by recurrent low back pain 
and a CT scan that showed a bulging L4-5 annulus of 
questionable validity and no mention of degenerative disc 
disease.  Based on a review of the veteran's claims folder, 
the VA examiner concluded that it was less than likely that 
there was a (medical) relationship between the episodic low 
back pain that the veteran had experienced while in service 
and the progressive degenerative disc disease that had 
occurred in his post-service years.

In testimony at the personal hearing held at the RO before 
the DRO in June 2002, the veteran testified that he had not 
mentioned any back problems that he was experiencing at his 
Army separation physical examination because he "didn't know 
that there was anything permanently wrong with me [and his 
back] hurt off and on but it wasn't [hurting] at the time of 
my discharge."  The veteran testified that, while an air 
traffic controller in the Navy, his back would go out, the 
pain never really went away, and although he wanted to report 
that his back was sore all the time on his Navy separation 
physical examination, in fact, he did not report this because 
he feared that his discharge would be delayed.  The veteran 
testified that there were no records between his discharge 
from the Navy and his October 1988 post-service work-related 
back injury because he had been unable to afford a doctor and 
he just suffered with back pain for weeks during that time.  

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  In addition, service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Taking into account all of the relevant evidence discussed 
above, however, the Board finds that service connection is 
not warranted for a back disorder, to include degenerative 
disc disease of the lumbosacral spine.  Initially, the Board 
observes that the service medical records show that the 
veteran was treated for back pain while in service on two 
separate occasions in November 1974 and November 1985, and 
that the back problems complained of on these occasions were 
acute, transitory, and resolved completely with in-service 
treatment.  Indeed, the VA examiner who reviewed the 
veteran's claims folder found it less than likely that the 
veteran's degenerative disc disease was service-connected 
because there was no medical nexus between the veteran's 
currently diagnosed degenerative disc disease and any 
incident of his service.  Neither the veteran's multiple 
routine flight physicals during his Navy service, nor his 
separation physical examinations from the Army in 1977 and 
from the Navy in 1987, indicate any history, diagnosis, or 
treatment for a back disorder, to include degenerative disc 
disease of lumbosacral spine.  

A review of the medical evidence of record demonstrates that 
the veteran's currently diagnosed degenerative disc disease 
had a post-service onset on or about October 1988 when he 
first injured his lower back at work.  As evidenced by the 
record, the veteran complained at the time of this 
examination that he had injured his back while pulling up 
docks and stairs from a canoe landing point at work.  The 
physical examination that was accomplished in October 1988 
marked the first time that the veteran sought treatment for a 
back injury after his discharge from service.  None of the 
veteran's subsequent private treatment records for, among 
other things, low back pain contain any incidental history, 
diagnosis, or treatment relating his current back disorder 
(i.e., degenerative disc disease of the lumbosacral spine) to 
any back injury that had occurred during service.  More 
importantly, as noted above, the VA examiner who reviewed the 
veteran's claims folder in November 2001, including all of 
his available service medical records and private and VA 
treatment records, concluded that it was unlikely that his 
currently diagnosed degenerative disc disease was medically 
related to the episodic low back pain that he had experienced 
during service.  

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for degenerative disc disease are lay statements 
alleging that this disability was related to his service.  In 
this regard, the Board notes that, as a lay person without 
proper medical training and expertise, the veteran is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that the veteran's 
currently diagnosed degenerative disc disease of the 
lumbosacral spine is related to his service.

In conclusion, the Board notes that it is sympathetic to the 
veteran's continuing back problems.  However, given all of 
the foregoing, the Board denies the veteran's claim of 
entitlement to service connection for a back disorder, to 
include degenerative disc disease of the lumbosacral spine.


ORDER

Entitlement to service connection for a back disorder, to 
include degenerative disc disease of the lumbosacral spine, 
is denied.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

